Citation Nr: 1214455	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  10-05 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a headache disability.

3.  Entitlement to service connection for a lung condition, to include pneumonia.

4.  Entitlement to service connection for chronic eye pain, to include visual defect, of both eyes and a history of a horseshoe tear of the left eye.

5.  Entitlement to service connection for chronic bone and body pain (also claimed as chronic pain and shoulder, arm and back pain).


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newington, Connecticut, which denied entitlement to service connection for hypertension, chronic headache, lung condition, to include pneumonia, chronic eye pain, to include visual defect, of both eyes and a history of a horseshoe tear of the left eye, and chronic bone and body pain (also claimed as chronic pain and shoulder, arm and back pain).

The issues of entitlement to service connection for hypertension, chronic bone and body pain, (also claimed as chronic pain and shoulder, arm and back pain), a lung condition, to include pneumonia and chronic eye pain, to include visual defect, of both eyes and a history of a horseshoe tear of the left eye, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran does not have a current headache disability related to a disease or injury in active service.



CONCLUSION OF LAW

The criteria for service connection for a chronic headache disability are not met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in June and December 2007, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claim and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The letters, nonetheless, told him to submit relevant evidence in his possession.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records and post-service medical records have been associated with the claims file.  The Veteran was not afforded a VA examination for his claimed headache disorder; at times during the adjudication process he has reported a current disability and a continuity of symptomatology since service; however, as he has repeatedly denied such symptoms during treatment, the Board has found the reports of current symptoms and continuity to lack credibility.  There is no other competent, credible evidence of a current disability; nor is there other evidence that a current disability may be related to service.  A VA examination or opinion is; therefore, not necessary.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection-Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

'Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.'  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

A Veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides. 38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) by adding hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases subject to presumptive service connection in herbicide exposed Veterans. See 75 Fed. Reg. 53,202 -53,216, 53,205 (Aug. 31, 2010).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Service connection for disabilities claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways. Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the disability at issue is a radiogenic disease.

Third, for any claim based upon presumptive service connection, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a Veteran had a disability for which service connection is available on a presumptive basis, but must also determine whether the disability was otherwise the result of active service. In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  See also 38 U.S.C.A. § 1113(b) (nothing in 38 U.S.C.A. § 1112 prevents the grant of service connection on a direct incurrence basis).

As for presumptive service connection under 38 C.F.R. § 3.309(d), the following diseases are presumptively service-connected for radiation-exposed Veterans: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

The term "radiation-exposed Veteran" means either a Veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).

The term "radiation-risk activity" means, in pertinent part, onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d)(3)(ii)(A).  The term "onsite participation" means: (a) during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test; (b) during the six month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test; (c) service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951 through July 1, 1952, August 7, 1956 through August 7, 1957 or November 1, 1958 through April 30, 1959; or (d) assignment to official military duties at Naval Shipyards involving the decontamination of ships that participated in Operation Crossroads.  38 C.F.R. § 3.309(d)(3)(iv).

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309 and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a).

The term "radiogenic disease" means a disease that may be induced by ionizing radiation and includes the following: all forms of leukemia (except chronic lymphatic (lymphocytic) leukemia), thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).

When it is determined that a Veteran was exposed to ionizing radiation as a result of onsite participation in the atmospheric testing of nuclear weapons, the Veteran subsequently developed a radiogenic disease, and such disease first became manifest within the period specified before its adjudication, the claim will be referred to the Under Secretary for further consideration in accordance with paragraph (c) of this section.  38 C.F.R. § 3.311(b).

If after review the Under Secretary is convinced that sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from exposure to radiation in service, the Under Secretary shall so inform the RO of jurisdiction in writing.  The Under Secretary shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in this section.  If the Under Secretary determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary shall so inform the RO office of jurisdiction in writing, setting forth the rationale for this conclusion. 38 C.F.R. § 3.311(c).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran has contended that his claimed disabilities, other than headaches, are related to in-service exposure to radiation from operating radar, and herbicides.  He has not specifically alleged that headaches are the result of such exposures.  In any event, headaches are not a radiogenic disease and are not among the diseases for which presumptive service connection is available on the basis of such exposures.  38 C.F.R. § 3.307, 3.309, 3.311.

The Veteran's Report of Medical History for separation from service shows that he reported ongoing headaches.  His separation Report of Medical History also showed that he had headaches associated with eye problems, which resolved when he was provided with eye glasses.

On his initial claim in May 2007, the Veteran asserted that his headaches began in January 2002.

VA medical records do not show any evidence of headaches.  The Veteran has not received any treatment for headaches, and in fact, in VA optometry medical records dated from November 1999 to April 2007, the Veteran consistently denied headaches.

In a December 2007 statement, the Veteran indicated that he had headaches that had been present since his discharge from active duty.  

There is no competent evidence that the Veteran has headaches as a result of radiation or herbicide exposure.  Some of the Veteran's contentions could be construed as asserting such a relationship, but as a lay person he lacks the necessary scientific or medical expertise to say that exposure to herbicides or radiation caused headaches.  This would involve findings not subject to lay observation.

The evidence of record does not otherwise support entitlement to service connection for a chronic headache disability.  Combee.  While the Veteran complained of headaches in service, these were related to his vision problems and resolved with corrective glasses.  

The Veteran is competent to report his symptoms of headaches.  Layno.  However, in this case, the Veteran's lay statements regarding the continuity of his symptoms since service or a current headache disability are not credible.  The Veteran has contradicted himself in reporting his symptoms.  In his initial claim in May 2007, he reported that headaches began in 2002; however, in the December 2007 statement, the Veteran indicated that he had headaches since his discharge from active duty.  In addition, he repeatedly denied having headaches during optometry treatment from November 1999 to April 2007.  

Given the contradictions in his statements, his contentions of ongoing headaches since service are not credible.  There is no other evidence linking a current headache disorder to service.  The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt does not arise, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for a chronic headache is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran contends that he has chronic pain and body aches, claimed as shoulder, arm and back pain, which are related to active duty.  The Veteran reported swollen and painful joints on his separation Report of Medical History, and that the examiner noted that the tendons in his shoulder and wrist were swollen and treated as tenosynovitis.

Current VA medical records show ongoing treatment for shoulder and back pain, which he indicated had been chronic for more than thirty years.  In July 2007, the Veteran reported a long history of bilateral shoulder pain, which was found to be likely due to bursitis/tendonitis and acromioclavicular arthritis.  As such, the Veteran should be provided with an examination to determine whether he has a current shoulder back or arm disability which had its onset during active duty.

The Veteran contends that he had hypertension which is related to active duty.  The Veteran reported on his separation Report of Medical History that he had high or low blood pressure.  It was noted that his blood pressure had been high one time, but was normal at the time of separation.  VA medical records are unclear as to whether the Veteran has current hypertension.  Elevated blood pressure was noted on several occasions, and his optometry treatment records indicate that the does have hypertension controlled by medication.  These records also reflect that his blood pressure was elevated due to his taking non-steriodal anti-inflammatory medications (NSAIDS) to treat his pain, including his shoulder pain.  

The Veteran has contended that he had lung problems since his discharge from active duty.  In addition, he has claimed that his lung disorder is related to radiation and exposure to Agent Orange.  

Service treatment records show that he was treated for a viral upper respiratory infection in September 1966.  His separation Report of Medical History reflects that he did not have any shortness of breath, asthma, or chronic cough.  The Veteran did note that he had pain or pressure in his chest.  The examiner noted that the Veteran experienced this in childhood with no sequelae.  His separation Report of Medical Examination reflects normal lungs and chest.  A January 1967 X-ray was negative for any defects.

In his November 2007 claim, the Veteran stated that his lung condition started in 1969, and that he was seen by a private physician who gave him medication.  The Veteran did not indicate what type of medication he was provided with, but he reportedly stopped taking his meds in 1977.  The Veteran stated that he has had pneumonia three times, the most recent in July 2007.  In November 2007, the Veteran was seen for a cough with yellow sputum which had been present for two weeks.  The Veteran denied any fever, chest discomfort, or shortness of breath.  Given his recent bout of pneumonia, the Veteran was provided with a chest X-ray, which revealed no evidence of acute cardiopulmonary disease.

The Veteran has contended that he had had problems with his eyes since his discharge from service.  

His service treatment records reflect that the Veteran was seen for blurred vision in his right eye in April 1966.  He was found to have astigmatism in the right eye and slight amblyopia, and was prescribed eye glasses.  The Veteran reported eye trouble on his separation Report of Medical History.  The examiner noted that the Veteran had headaches and dizziness which resolved when he was provided with eye glasses.  His distance vision was 30/20 in the right eye and 25/20 in the left upon separation.  He had full field of vision and his intraocular tension was normal to palpation.  

VA medical records show that, in November 1999, the Veteran was seen for painful, red, teary discharge since the previous week.   He had pain and photophobia.  He was found to have a corneal scar in his left eye with a metallic one millimeter object embedded in the temporal side of the cornea.  In August 2002, the Veteran was seen for flashes of light in his right eye only, which had started three months earlier.  

The examiner noted that the Veteran had a history of a foreign body in his left eye with a resulting scar, and a longstanding history of floaters.  In addition, he had a four month history of itching in his right eye.  In October 2002, the Veteran was found to have a horseshoe tear with operculum, and large pre-retinal hemorrhages on the inferior retina on the left, and peripheral vascular disease on the right.  The Veteran underwent laser surgery to repair the horseshoe tear in his left eye in December 2002.  He has complained of pain in his left eye since the laser surgery.

Treatment records show ongoing flashes in his right eye and eye pain, and that the Veteran was assessed with a horseshoe tear in the left eye status post laser treatment, which was stable, cataracts, peripheral vascular disease, longstanding corneal scars, astigmatism and presbyopia.  

This evidence indicates that the claimed disabilities may be related to service.  Examinations are needed to determine whether he has current disabilities that are related to service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether any current shoulder, back or arm disability is related to service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether the Veteran has current shoulder, back and arm disabilities, and then opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's shoulder, back and arm disabilities were caused by, incurred in or are etiologically related to the Veteran's active duty, to include exposure to radiation or herbicides.  

The examiner should discuss the findings in the Veteran's service treatment records showing shoulder and wrist tenosynovitis and the July 2007 VA medical records reflecting the Veteran's reports of a long history of bilateral shoulder pain, which was found to be likely due to bursitis/tendonitis and acromioclavicular arthritis.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.
 
2.  Schedule the Veteran for a VA examination to determine whether the Veteran has current hypertension related to service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether the Veteran has a diagnosis of hypertension, and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension manifested on active duty or was caused by exposure to radiation or herbicides, and whether it was caused or aggravated (made worse) by the medication taken to treat the Veteran's shoulder, arm or back disabilities. 

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine whether he has a current lung disability related to service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether the Veteran has a current lung disability, and then opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's lung disabilities were caused by, incurred in or are etiologically related to the Veteran's active duty, to include exposure to radiation or herbicides.  

The examiner should discuss the findings in the Veteran's service treatment records showing that the Veteran was treated for an upper respiratory infection, his reports that he began seeking treatment for breathing problems within two years after his discharge, and his reports of three bouts of pneumonia since active duty.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine whether he has a current eye disability related to service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine the diagnoses of the Veteran's current eye disabilities, and for each, determine whether it is a refractive error.  

For current eye disabilities that are not refractive errors, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that these disabilities were caused by, incurred in or are etiologically related to the Veteran's active duty, to include exposure to radiation or herbicides.  

For current eye disabilities that are refractive errors, provide an opinion as to whether there was a superimposed injury or disease in service that aggravated the Veteran's refractive error. 

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


